Case 1:20-cv-06293-GBD Document 54 Filed 11/04/20 Page 1of1

  
 
 
 

McKoou STE ‘be

    

 

Robin L. Cohen One Manhattan West ey. nee hi

Direct Dial: (212) 402-9801 50" Floor if oty Cw. Cray phone: (212) 402-9400 "97

rcohen@McKoolSmith.com New York, NY 10001 iy - ‘FPO 402-9444

ah fas Rs h

October 30, 2020

VIA ECF ee

The Honorable George B. Daniels a

United Stated District Judge SCQRDERED: —~

Southern District of New York Dp a,

500 Pearl Street hy E . ued,

New York, NY 10009 Gépree Daniels, U.S.D.J.

Dated: Neo G4 2g
RE: Virtu Financial, Inc. v. AXTS Insurance Co.
No.: 1:20-cv-06293, Application for Order Allowing Redactions

Dear Judge Daniels:

We represent Plaintiffs Virtu Financial, Inc. and Virtu Americas, LLC. (collectively
“Virtu”) in the above-referenced case. I write pursuant to Your Honor’s Individuals Rules of
Practice respectfully to request an order allowing Virtu to redact certain sensitive information
from its Reply in Support of Its Motion for Partial Summary Judgment (the “Reply’’).

Virtu’s lawsuit concerns a claim for insurance coverage arising out of a computer
systems fraud. Specifically, after a successful hacking campaign, one or more hackers took over
the email account of a Virtu executive and, pretending to be the executive, directed Virtu’s
accounting department to transfer approximately $10.8 million to two overseas accounts,

Like Virtu’s Motion for Partial Summary Judgment, which the Court allowed Virtu to file
in redacted form (D.I. 35), the Reply provides certain technical details that explain how the
hackers were able to perpetrate the fraud. In the interest of preventing future similar frauds—not
only of Virtu’s computer systems but also of computer systems of other financial institutions—
Virtu respectfully requests that the Court grant Virtu leave to redact this sensitive information.

Respectfully,

Mh WO

Robin L. Cohen

McKool Smith
A Professional Corporation * Attorneys
Austin | Dallas | Houston | Los Angeles | Marshall | New York | Washington, DC

 
